Title: To George Washington from William Hull, 24 July 1781
From: Hull, William
To: Washington, George


                  
                     Sir,
                     Camp Phillipsborough July 24th 1781.
                  
                  Capt. Crocker having represented that his Circumstances are such as render it absolutely necessary that he should leave Service, on his own very pressing Request. has obtained my approbation, and if agreeable to your Excellency, request he may obtain a Discharge.  The necessary Certificates are obtained that his public Accounts are adjusted.  I am Your Excellencys most Obedt Servt
                  
                     Wm Hull Lt Colo. Comdr
                     3d Masstts Regt
                  
               